Citation Nr: 1712305	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the VA RO in Detroit, Michigan, from which the appeal was certified.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

This matter was previously before the Board in June 2014, when it was remanded for further development. The matter now returns to the Board for appellate consideration.


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran's hepatitis C is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
A VCAA notice letter dated April 2009 satisfied the duty to notify provisions.  The letter notified the Veteran of the evidence necessary to substantiate his service connection claim for hepatitis C.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records (STR), relevant private treatment records, and VA treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that VA treatment records dated in April 2013 indicate that the Veteran received medications for hepatitis C, and had his bloodwork done, through a private gastroenterologist.  The record does not contain clinical treatment reports from the private gastroenterologist.  However, other evidence of record is sufficient to establish demonstration of the current disability requirement for entitlement to service connection.  Therefore, the only other relevant records would be those that address the etiology of the Veteran's hepatitis C.  The Veteran's private gastroenterologist provided an opinion on the etiology of the Veteran's condition in a letter dated in May 2013, with rationale that is consistent with the other competent medical opinion of record.  Therefore, the Board determines that while the Veteran's private treatment records are not part of the record, obtaining such outstanding evidence would not reasonably affect the outcome of the case.  As such, the Veteran is not prejudiced by the Board's adjudication on the merits at this time as a remand to obtain the private gastroenterologist's treatment records would serve no useful purpose.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran was provided a VA examination in August 2014 to determine the etiology of the Veteran's hepatitis C.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA examiner indicated that she had not reviewed the Veteran's claims file, she indicated that she reviewed "VBMS, CPRS, and medical literature."  This constitutes a review of the record.  The examiner reviewed the record, considered the Veteran's reported history, symptomatology and lay statements concerning etiology, conducted detailed medical testing, and addressed the likely etiology of the Veteran's hepatitis C, providing supporting explanation and rationale for all conclusions reached.  Therefore, the Board finds the August 2014 VA examination to be adequate.  

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Compliance with Prior Remands

As noted in the Introduction, the Board remanded this matter in June 2014.  The June 2014 Board remand directed the AOJ to obtain possible outstanding treatment records from the Saginaw, Michigan VAMC, schedule the Veteran for a VA examination for hepatitis C, and, if any benefit sought remained denied, to readjudicate the issue on appeal in a supplemental statement of the case. The Board received all treatment records from the Saginaw, Michigan VAMC in June 2014.  The Veteran underwent a VA examination for his hepatitis C in August 2014, and the issue on appeal was most recently readjudicated in an August 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the June 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Hepatitis C is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Summary of Relevant Evidence

The Veteran contends that he contracted hepatitis C from inoculations from air gun injections during military service.  The Veteran states that while he was in line to get an air gun injection, the solider in front of him flinched while getting his vaccines and the air gun cut that soldier's arm and caused it to bleed.  The Veteran states that the medics did not stop to clean the gun before the Veteran received his injection.

The Veteran's service treatment records do not contain evidence of signs, symptoms, or a diagnosis of hepatitis C.

VA treatment records show the Veteran first had positive bloodwork indicative of hepatitis C in September 2008, and a second test confirmed the diagnosis in October 2008.  The Veteran received treatment with interferon. VA treatment notes from May 2013 indicate that the Veteran is sure that he contracted hepatitis C from inoculation vaccines, and sought a medical opinion on that matter from the provider.  The notes also indicate that the Veteran reported giving blood for many years after Vietnam through the Red Cross until 1999, and the Veteran said that the Red Cross did not screen the blood until 1999.  

A letter from a private physician dated in May 2013 indicates that the Veteran stated he was diagnosed five years ago with hepatitis C from blood work.  The Veteran again stated that he was subject to the use of inoculation guns and said they were not sterilized.  The Veteran again affirmed that he donated blood until 1999 and that he had not been told that he was positive for hepatitis C when donating blood.  The private doctor states that the Veteran's hepatitis C may likely have been from the inoculation gun as that is the Veteran's only risk factor.  However, the examiner further noted that "what does not make sense to me is if he did contract it back in the military, why his hepatitis C went undetected if he had donated blood up until 1999, as universal screen of blood for hepatitis C began around 1992."

The Veteran attended a VA hepatitis, cirrhosis, and other liver conditions examination in August 2014.  The Veteran stated that he was not tested for hepatitis C until 2008, and that he donated blood until 1999.  The Veteran stated that at his last evaluation he was free of the virus, and that he was not currently being treated for the condition.  The Veteran denied other risk factors for hepatitis C.  The examiner provided the opinion that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale stated "the weight of the medical evidence is against air guns used for vaccination causing hepatitis C. The fact that the Veteran donated blood until 1999 and universal screening of blood for hepatitis C started in 1992 [means that] there would have been evidence of his hepatitis C in the blood prior to being tested in 2008 if the Veteran would have contracted the virus on active duty.  Studies have shown that the air guns do not cause transmission of hepatitis C.  The main mode of hepatitis C is through direct exposure to blood [and] there is no direct exposure to blood from the use of the air gun inoculation systems." 

Analysis

The Board concedes that the probative evidence of record establishes that the Veteran has the current disability of hepatitis C.

With respect to an in-service occurrence of an injury or disease, the service treatment records are absent complaints of symptoms or a diagnosis of hepatitis C during service.  The Veteran is competent to report that he received an air gun inoculation in service, and that he saw a Veteran in front of him bleeding.  The Board finds no basis to question his credibility in this regard.  However, the Veteran is not competent to render an opinion regarding etiology of a medically diagnosed condition because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In light of the above, the Board turns to the probative medical evidence of record to determine whether there is a causal relationship between the current disability and the Veteran's reported in-service event. The Veteran's VA treatment records are absent an opinion as to the etiology of the Veteran's hepatitis C.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board affords great probative weight to the August 2014 VA examiner's opinion, as well as the rationale provided in the May 2013 private physician's opinion.  The May 2013 private opinion stated that the Veteran's hepatitis C "may likely have been from the inoculation gun," but this is because the Veteran did not identify other risk factors.  The physician then, however, stated that the theory that the Veteran contracted hepatitis C in service from an inoculation gun did not make sense, because the Veteran reported donating blood regularly to the Red Cross until 1999, and that the Red Cross universally screened blood for hepatitis C beginning around 1992, and that hepatitis C would have been detected during the blood donation.  The Board again notes that the Veteran was first diagnosed with hepatitis C in 2008.  The August 2014 VA examiner affirmed this rationale, and further noted that medical studies are against the finding that air gun inoculation causes hepatitis C, as there is no direct exposure to blood from air gun inoculations.  The examiner then opined that the Veteran's hepatitis C less was likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

While there is a lack of any scientific evidence to document transmission of hepatitis C by air gun injector, the Board notes that VA has determined that it is "biologically plausible."  See Veterans Benefits Administration (VBA), Fast Letter 04-13 (June 29, 2004) (indicating that there is no case report of hepatitis C transmitted by an air gun transmission, and one case report of hepatitis B transmitted by an air gun injection.).  As earlier noted, in his statements the Veteran has denied all typical risk factors for hepatitis C and has asserted his belief that his hepatitis C infection was the result of exposure to contaminated blood through the use of immunization jet injectors by treatment providers in service.  However, as private and VA physicians of record establish that the Veteran reported having donated blood regularly to the Red Cross until 1999, that the Red Cross universally screened blood for hepatitis C beginning around 1992, that hepatitis C would have been detected during the blood donation, and that the Veteran was first diagnosed with hepatitis C in 2008, the most probative evidence of record establishes that it is not "biologically plausible" that the Veteran's current hepatitis C disability is related to his active service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  As the evidence is not in equipoise on the claim of entitlement to service connection for hepatitis C, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  Thus, the Veteran's claim of entitlement to service connection for hepatitis C is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


